     Case 1:16-cv-08031-LTS-OTW Document 108 Filed 08/23/19 Page 1 of 1

                                                                           196-04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                   P: (917) 337-2439
                                                                                FAX: (914) 462-4137




August 14, 2019
                                                  MEMO ENDORSED
VIA ECF
Honorable Ona T. Wang
Daniel Patrick Moynihan
United States Courthouse for the Southern District of New York
500 Pearl St., Courtroom 20D
New York, New York 10007-1312


                                                     RE:    Edwards v. Wilkie
                                                            Docket No. 16 CIV 8031(OTW)(LTS)


Dear Judge Wang:

I write regarding Defendants’ application for summary judgment and Plaintiff’s pending motion
for sanctions. The parties are in the process of discussing the topics identified in the conference
that took place on May 28, 2019. However, some of the questions raised may be better
addressed once the aforementioned motions for sanctions has been resolved. Additionally, I
write to request the Court’s intervention to obtain Defendants’ compliance. Again to date,
Defendants have yet to compensate me for their respective share of the transcript from the May
28th conference. Defendants have failed to tender payment in direct defiance of Your Honor’s
Order that the parties split the costs.



                                                     The Court has reviewed the submissions regarding
                                                     ordering of the May 28, 2019 conference transcript. It
Respectfully submitted,
                                                     appears that each party ordered the transcript and paid
                                                     in full, without consulting the other party. In any
Special Hagan, Esq.                                  event, the full cost of the transcript was $34.44.
                                                     Accordingly, each party is to bear its own costs for
Special Hagan, Esq.                                  ordering the May 28, 2019 conference transcript.

Counsel for Plaintiff                                SO ORDERED.
Dollareatha Edwards

Cc     Rachel Doud, Esq.                             ______________________
       Counsel for Defendants                        Ona T. Wang        8/23/19
                                                     United States Magistrate Judge
